2:19-cv-00640-DCN       Date Filed 08/03/20       Entry Number 76       Page 1 of 16




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION

    PARKER MEYER,                          )
                                           )
                      Plaintiff,           )
                                           )                  No. 2:19-cv-00640-DCN
                vs.                        )
                                           )                       ORDER
    JEFFREY ANDERSON and JEFF              )
    ANDERSON & ASSOCIATES PA,              )
                                           )
                      Defendants.          )
    _______________________________________)

           This matter is before the court on an issue related to Gregg Meyers’s (“Meyers”)

    representation of plaintiff Parker Meyer (“plaintiff”).1 For the reasons set forth below,

    the court disqualifies Meyers as counsel for plaintiff.

                                       I. BACKGROUND

           Defendant Jeffrey Anderson (“Anderson”) and defendant Jeff Anderson &

    Associates PA (“JAA”) (collectively, “defendants”) formed an attorney-client

    relationship with plaintiff in 2014. The amended complaint alleges that this case is about

    defendants “choosing multiple ways to promote their own financial interests by actively

    damaging the plaintiff’s interests, each of which ways independently breached the

    defendants’ fiduciary and professional duties to the plaintiff.” Am. Compl. ¶ 8.

    According to the complaint, in the summer of 2016, defendants took advantage of a

    change in Minnesota law that allowed them to file over 800 new cases in Minnesota. As

    such, Anderson allegedly “determined unilaterally” that he would terminate his clients in


           1
             Given the similarity between Mr. Meyers’s name and the plaintiff’s name, the
    court refers to the plaintiff as “plaintiff.”
                                                  1
2:19-cv-00640-DCN       Date Filed 08/03/20       Entry Number 76        Page 2 of 16




    North and South Carolina, including plaintiff and her mother, due to JAA’s increased

    workload in Minnesota. Id. ¶¶ 11–13. Plaintiff alleges that defendants did not notify

    their North and South Carolina clients about the terminations in writing, in violation of

    the rules of ethics, and that Meyers, who previously worked for defendants, was only

    authorized by defendants to communicate with clients about their terminations by

    telephone. Plaintiff claims that Meyers attempted to “cover” this ethical omission by

    obtaining in writing an election from clients as to which lawyer they wanted be

    represented by. Id. ¶ 24. Plaintiff was one of these clients, and she chose to be

    represented by Meyers. While never explicitly alleged, it appears that the choice of

    lawyers posed to clients resulted from Meyers leaving JAA, and that clients could choose

    between staying with JAA or obtaining representation from Meyers.

           At this point, there was no agreement between Meyers and defendants about how

    the fee would be allocated in plaintiff’s cases. Plaintiff alleges that in November 2015,

    “defendants chose to advance what they imagined was their financial interest in the

    potential fee from the plaintiff’s cases by attacking the plaintiff’s present counsel through

    a means which also attacked the plaintiff.” Id. ¶ 32. Specifically, plaintiff alleges that at

    a “public hearing” on November 30, 2016, which was an unemployment hearing,

    Anderson and his agent Carla Kjelberg testified under oath about “a substantial amount

    of false information, known to be false when advanced,” including the claim that plaintiff

    had a sexual relationship with Meyers. Id. ¶ 34–36. The sole basis alleged for this claim

    was the number of emails between plaintiff and Meyers. Id. ¶ 39. However, later in the

    complaint, plaintiff alleges that defendants also claimed that they had two sources to

    support the information about the alleged inappropriate relationship between plaintiff and



                                                  2
2:19-cv-00640-DCN        Date Filed 08/03/20      Entry Number 76         Page 3 of 16




    Meyers. Id. ¶ 43. Plaintiff claims that defendants later admitted to her that they had done

    no investigation into whether she actually did have a sexual relationship with Meyers.

           This accusation allegedly arose yet again in March 2017 when defendants brought

    suit against Meyers. The complaint alleges that defendants initially did not reference the

    accusation but that after a motion to dismiss had been filed, defendants “alleged publicly

    in writing in June 2017 that the plaintiff and Meyers had ‘inappropriate boundaries.’” Id.

    ¶ 48. Therefore, plaintiff accuses defendants of falsely claiming that plaintiff and Meyers

    were engaged in a sexual relationship at a hearing in 2016 and again on the public record

    in 2017.

           Moving to the allegations about plaintiff’s cases in which defendants originally

    represented her, the complaint alleges that during the trial of plaintiff’s mother’s case,2 in

    which plaintiff was a witness, the state actor defendants argued that plaintiff had an

    improper relationship with Meyers. This was allegedly predicated on plaintiff’s

    telephone records. Plaintiff does not know if this accusation was based on defendants’

    accusation but argues that regardless, defendants’ independent attack bolstered the attack

    by the state actor defendants. After her mother’s trial, plaintiff sought to understand

    defendants’ alleged attack so she could prepare to deal with it at her own trials. Plaintiff

    asked defendants about these accusations, and defendants denied promulgating them.

    After continued questioning from plaintiff, defendants allegedly stopped responding to

    her. Plaintiff alleges that as a result, she was unable to accurately assess the risk of

    defendants’ “damaging conduct” and prepare to offset that conduct, which forced her to

    settle her cases for a lower amount than they were originally valued. In plaintiff’s



           2
               Plaintiff’s mother was represented at trial by Meyers.
                                                  3
2:19-cv-00640-DCN       Date Filed 08/03/20       Entry Number 76      Page 4 of 16




    amended complaint, she brings claims for breach of fiduciary duty, breach of assumed

    duty, aiding and abetting breach of fiduciary duty, professional negligence, breach of

    contract, and breach of contract accompanied by a fraudulent act. ECF No. 19.

           In a hearing on August 29, 2019, the court initially raised its concern about the

    potential for Meyers’s dual role in this case as an attorney and a witness, which could

    violate Rule 3.7 of the South Carolina Rules of Professional Conduct. When the court

    asked Meyers about this potential conflict, Meyers responded “[t]hat’s why I have Mr.

    James [as co-counsel].” ECF No. 33, Tr. 17:11. The court explained that if Meyers

    served as a witness, then he could not also serve as a lawyer, to which Meyers responded

    “[w]ell, we haven’t come to that point yet, Your Honor. If we get to that point, that’s

    why I have Mr. James. If I’m going to be a witness, I’m going to be a very effective

    one.” Id. 17:15–18.

           The court held a status conference on this issue on May 6, 2020, during which the

    court gave Meyers fourteen days to decide whether to voluntarily withdraw from the

    case. On May 20, 2020, Meyers informed the court that he would not withdraw. As

    such, the court instructed the parties to submit briefing on whether Meyers is a necessary

    witness in this case. Defendants submitted their brief on June 3, 2020, ECF No. 66, and

    plaintiff submitted her brief on June 4, 2020, ECF No. 67. Defendants ask for the

    immediate disqualification of Meyers in their supplemental briefing; therefore, the court

    will treat the briefing as a motion to disqualify.

                                         II. STANDARD

           “A motion to disqualify counsel is subject to the Court’s supervisory authority to

    ensure fairness in all judicial proceedings.” Valizadeh v. Doe, 235 F. Supp. 3d 761, 763



                                                   4
2:19-cv-00640-DCN       Date Filed 08/03/20       Entry Number 76         Page 5 of 16




    (D.S.C. 2017). The South Carolina Code of Professional Responsibility establishes the

    ethical standards governing the practice of law in this court. Local Civil Rule 83.I.08

    DSC, RDE Rule IV(B).

           The decision to disqualify counsel is within the court’s discretion. United States

    v. Urutyan, 564 F.3d 679, 686 (4th Cir. 2009). Nevertheless, “[t]he drastic nature of

    disqualification requires that courts avoid overly-mechanical adherence to disciplinary

    canons at the expense of litigants’ rights freely to choose their counsel; and that they

    always remain mindful of the opposing possibility of misuse of disqualification motions

    for strategic reasons.” Shaffer v. Farm Fresh, Inc., 966 F.2d 142, 146 (4th Cir. 1992).

    “[T]he moving party has a high standard of proof to demonstrate that disqualification is

    required.” Latham v. Matthews, 2011 WL 52609, at *2 (D.S.C. Jan. 6, 2011).

                                        III. DISCUSSION

           Defendants argue that Meyers is a necessary witness and that he should be

    disqualified as counsel immediately. Plaintiff disagrees, arguing that Meyers is not a

    necessary witness and that even if the court believes that he is a necessary witness, the

    court should exercise its discretion and delay any disqualification until trial.

           Rule 3.7 of the South Carolina Rules of Professional Conduct provides:
           A lawyer shall not act as advocate at a trial in which the lawyer is likely to
           be a necessary witness unless:
           (1) the testimony relates to an uncontested issue;
           (2) the testimony relates to the nature and value of legal services rendered
           in the case; or
           (3) disqualification of the lawyer would work substantial hardship on the
           client.

    South Carolina courts have relied upon two factors in determining whether an attorney is

    or will be a “necessary witness”: whether “the attorney’s testimony is relevant to

                                                  5
2:19-cv-00640-DCN       Date Filed 08/03/20       Entry Number 76        Page 6 of 16




    disputed, material questions of fact” and whether “there is no other evidence available to

    prove those facts.” Brooks v. S.C. Comm’n on Indigent Def., 797 S.E.2d 402, 405 (S.C.

    Ct. App. 2017). “These requirements strike ‘a reasonable balance between the potential

    for abuse and those instances where the attorney’s testimony may be truly necessary.’”

    Id. (quoting Smithson v. U.S. Fid. & Guar. Co., 411 S.E.2d 850, 855 (W. Va. 1991)).

    The potential for abuse arises from the possibility “that a party could call opposing

    counsel as a necessary witness, requiring his or her disqualification, purely for tactical or

    strategic reasons.” Id.

           The analysis in Brooks provides a helpful illustration of how this rule operates. In

    Brooks, the plaintiff-attorney filed a complaint against the South Carolina Commission

    on Indigent Defense (“the Commission”) seeking payment of vouchers for his work on

    indigent defense cases. 797 S.E.2d at 404. The Commission, which suspected that the

    plaintiff had been overbilling on those matters, asserted defenses based on fraud,

    misrepresentation, and negligence, and counterclaims based on breach of contract. The

    plaintiff’s wife, Irma, practiced law with the plaintiff and filed a notice of appearance to

    represent the plaintiff. The Commission then filed a motion to disqualify Irma on the

    grounds that she was a necessary witness and could not represent the plaintiff pursuant to

    Rule 3.7. The circuit court granted the motion.

           The Court of Appeals of South Carolina found that the circuit court did not abuse

    its discretion in disqualifying Irma as an attorney based on the fact that she was a

    necessary witness. 797 S.E.2d at 406. The court first found that Irma’s testimony was

    material and relevant to the issues being litigated because a portion of the overbilling was

    directly attributable to Irma. The court explained that Irma would occasionally appear at



                                                  6
2:19-cv-00640-DCN       Date Filed 08/03/20       Entry Number 76         Page 7 of 16




    hearings for the indigent defense cases at issue that had been assigned to the plaintiff and

    vice versa, and Irma would review the vouchers for correctness for the cases she worked

    on individually and together with the plaintiff. As such, the court concluded that her

    testimony would be material and relevant to the Commission’s defenses and

    counterclaims of fraud, misrepresentation, negligence, and breach of contract.

           The court also concluded that Irma’s testimony could not be obtained elsewhere,

    explaining that she was an active participant in the overbilling. The court recognized that

    Irma was not the only witness to the overbilling, as at least one other employee witnessed

    her involvement. But the court explained that “no other witness would be able to provide

    evidence regarding the full extent of Irma[’s] involvement with [the plaintiff]’s

    overbilling.” Id. Finally, the court concluded that the plaintiff failed to show that the

    Commission was attempting to disqualify Irma for any tactical or strategic reason.

           With this in mind, the court will first consider whether Meyers will be a necessary

    witness, which would require his disqualification. The court will then consider the

    timing of his disqualification. The court concludes that Meyers will be a necessary

    witness and must be disqualified as plaintiff’s counsel immediately.

           A. Necessary Witness

           Defendants argue that Meyers will be a necessary witness for several reasons.

    First, they argue that Meyers will have to testify about plaintiff’s decision to settle her

    underlying cases, as the theory of plaintiff’s case is that defendants revealed false

    information about her relationship with Meyers, which breached their fiduciary duties to

    her and forced her to settle her cases. Defendants also argue that Meyers, as plaintiff’s

    attorney in her underlying cases, is the only party who will be able to testify about the



                                                  7
2:19-cv-00640-DCN        Date Filed 08/03/20       Entry Number 76         Page 8 of 16




    legal merits, strengths, and weaknesses of plaintiff’s underlying cases, all of which would

    be factored into any decision to settle the cases. Third, defendants contend that Meyers is

    the only party who will be able to testify about the value of plaintiff’s underlying cases.

    They also argue that Meyers’s testimony is necessary because he was at the

    unemployment hearing that gave rise to plaintiff’s claim. Finally, defendants contend

    that Meyers is a necessary witness because plaintiff’s case is based in part on the

    allegation that Meyers was “attacked” at the unemployment hearing, meaning Meyers

    will have to testify about that allegation as the subject of the purported attack. See Am.

    Compl. ¶ 32 (“In November 2016, [defendants] chose to advance what they imagined

    was their financial interest in the potential fee from the plaintiff’s case by attacking the

    plaintiff’s present counsel through a means which also attacked the plaintiff.”). In

    response, plaintiff argues that she can testify, within the limits of privilege,3 about all of

    the topics identified by defendants except those related to the unemployment hearing, and

    any testimony about what was said in the unemployment hearing is unnecessary because

    the hearing was recorded.

            To summarize, there are two distinct topics here that Meyers could offer

    testimony on: the unemployment hearing and what went into plaintiff’s decision to settle

    her underlying cases. As to the unemployment hearing, plaintiff reiterates that the

    relevance of the hearing is only that it served as notice that defendants were accusing

    Meyers and plaintiff of an inappropriate sexual relationship. This notice would certainly

    need to be established, as it is how plaintiff allegedly learned of defendants’ alleged




            3
             Plaintiff notes that the parties are in the process of discussing the limits of
    attorney-client privilege in this case.
                                                   8
2:19-cv-00640-DCN       Date Filed 08/03/20       Entry Number 76        Page 9 of 16




    breach of fiduciary duties. However, the court fails to see how a recording of the hearing

    could be used to establish that fact, as Minnesota law prohibits the use of evidence from

    unemployment hearings in any civil proceeding. See Minn. Stat. Ann. § 268.19 (Subd.

    2)(c); id. § 268.105 (Subd. 5)(b). Plaintiff argues that defendants plan to introduce into

    evidence testimony from the hearing, which would waive any evidentiary objection to the

    hearing’s admissibility, but it is defendants who have raised the admissibility issue in the

    past, suggesting that they do not plan to waive any evidentiary objections. In addition,

    defendants indicate that they need to elicit testimony from Meyers on how and why the

    unemployment hearing arose and to question him about the fact that plaintiff was not the

    subject of the hearing. The recording of the hearing would not provide that background

    information.

           Envisioning how the testimony on this issue would play out is useful. When

    asked how plaintiff learned that defendants made this accusation about her and Meyers,

    plaintiff’s response would necessarily be “Meyers told me.” That is hearsay. In fact,

    given the allegations that defendants refused to talk to plaintiff about their accusation, the

    only way plaintiff could have known that defendants were allegedly spreading this

    information about her was through Meyers. Moreover, as discussed above, plaintiff

    cannot provide any information about the context of the unemployment hearing because

    she was uninvolved in those events. Therefore, Meyers is the only witness who could

    provide testimony on issues related to the unemployment hearing.

           The second topic on which Meyers would provide testimony, the decision to settle

    plaintiff’s underlying cases, is crucial to the issues of causation and damages in this case.

    For example, to succeed on her breach of fiduciary duty claim, plaintiff will have to show



                                                  9
2:19-cv-00640-DCN        Date Filed 08/03/20      Entry Number 76         Page 10 of 16




     that defendants’ allegations of the inappropriate relationship, i.e., their alleged breach of

     fiduciary duty, caused her to settle her underlying cases, and she will have to show that

     she was damaged by the breach because it forced to settle her underlying cases at a value

     lower than originally anticipated. See Cantrell v. New Penn Fin., LLC, 2018 WL

     4403392, at *7 (D.S.C. Sept. 17, 2018) (“To establish a claim for breach of fiduciary

     duty, Plaintiffs must prove: (1) the existence of a fiduciary duty, (2) a breach of that duty

     owed to the plaintiff by the defendant, and (3) damages proximately resulting from the

     wrongful conduct of the defendant.”); see also Am. Compl. ¶ 84 (“As a direct and

     proximate cause of the conduct of [defendants], the plaintiff was compelled to

     compromise her [underlying cases] at a deep discount rather than run the risk of trying

     her [underlying cases] with the state actor defendants . . . collaborating with

     [defendants].”). In order to do so, evidence about the strengths and weaknesses of

     plaintiffs’ underlying cases and the factors that went into the decision to settle are highly

     relevant. For example, if the evidence showed that plaintiff had very strong cases that

     were highly valued and that the decision to settle at a lower value was based solely on the

     potential effect of defendants’ false allegations, then the evidence about the strength of

     plaintiff’s cases would be highly relevant to show that defendants’ allegations caused

     plaintiff to settle her case. In contrast, if the evidence showed that plaintiff’s underlying

     cases were weak and that there were other reasons that made settlement more appealing

     than going to trial, then the evidence would be highly relevant to disproving causation, as

     the settlement would be caused or at least influenced by factors other than defendants’

     alleged breach of fiduciary duty. Moreover, in order to show that plaintiff was damaged




                                                   10
2:19-cv-00640-DCN        Date Filed 08/03/20       Entry Number 76         Page 11 of 16




     by defendants’ alleged breach, she will have to show how her cases were initially valued

     and then subsequently valued for settlement purposes.

             Plaintiff claims that she is able to testify about these topics herself, but the court

     fails to see how that is so. The factors that caused plaintiff to feel forced to settle her

     cases and whether defendants’ allegations affected the value of plaintiff’s cases are based

     on a legal analysis that was presumably conducted by Meyers, the sole attorney who

     represented plaintiff in her underlying cases. Plaintiff’s testimony about these topics

     would simply consist of her repeating the legal advice provided to her by Meyers.

     Returning to the examples above, plaintiff has no independent basis or knowledge nor the

     legal expertise to assess the legal strength of her underlying cases. She may be able to

     testify that her underlying cases were legally strong, but that testimony would be based

     on what Meyers told her. Not only would this open the door to a bevy of evidentiary

     issues, but it would also leave the jury wondering why plaintiff was testifying about

     Meyers’s legal analysis of her underlying cases while Meyers was questioning her about

     the same. In a similar vein, if defendants attempted to cross-examine plaintiff by asking

     if any legal weaknesses existed in her case and how those weaknesses factored into the

     settlement decision in order to show that defendants’ allegations did not cause her to

     settle her case or decrease the value of the case, plaintiff’s response would be based

     solely on the legal analysis and information provided to her by Meyers.

             In addition, the damage of being forced to settle plaintiff’s underlying cases at a

     lower value will necessarily require testimony from Meyers. While plaintiff relies on an

     initial valuation that she alleges was created by defendants, it was Meyers who

     represented plaintiff when she settled her underlying cases for a certain amount. How the



                                                   11
2:19-cv-00640-DCN       Date Filed 08/03/20       Entry Number 76           Page 12 of 16




     case was ultimately valued for settlement and the impact of defendants’ conduct on the

     settlement value is something on which Meyers would need to provide testimony.

            The court struggles to imagine a scenario in which plaintiff explains her decision

     to settle without reference to any legal analysis. She could simply testify that she did not

     want to go to trial because she was concerned that the opposing party would use the

     information about an alleged improper relationship to harm her. But in order to explain

     that harm, she would have to explain why that testimony would harm her, which involves

     legal concepts on which plaintiff has no adequate and independent basis of knowledge to

     testify. She could further rely on the alleged valuation that defendants made of her cases4

     for the initial valuation and show that the amount she ultimately settled for was less than

     that valuation. But defendants are entitled to inquire into other aspects of her underlying

     cases that could have lowered the value of settlement, and those aspects would be legal in

     nature, i.e., the strengths or weaknesses of the merits of her case.

            In light of the foregoing, the court finds that Meyers is a necessary witness in this

     action. The amended complaint is replete with references to “plaintiff’s present counsel,”

     i.e., Meyers, and his testimony is relevant to material facts about the causation and

     damages in this case. Testimony about the unemployment hearing may not be quite as

     crucial, but plaintiff will have to establish how she learned about defendants’ allegations

     somehow, and she could only have learned about them by defendants’ statements during

     the unemployment hearing. Moreover, Meyers’s testimony cannot be obtained from

     another source, as the recording of the unemployment hearing does not provide the



            4
              The parties dispute the nature of this valuation and whether defendants have
     adopted the referred-to valuation. Resolution of that dispute is not germane to the issue
     currently before the court.
                                                  12
2:19-cv-00640-DCN       Date Filed 08/03/20       Entry Number 76        Page 13 of 16




     background information that defendants need to elicit, and Meyers was the only attorney

     who represented plaintiff in her underlying cases.

            One of the exceptions to Rule 3.7 applies when “disqualification of the lawyer

     would work substantial hardship on the client.” In arguing that any disqualification

     should be delayed, plaintiff draws the court’s attention to her other attorney’s medical

     issues. She explains that she has another attorney, with whom Meyers associated should

     this precise issue arise, but that attorney is facing some serious medical issues that could

     affect his ability to participate in this case, especially in light of the ongoing COVID-19

     pandemic. The court interprets this argument to mean that plaintiff would suffer a

     substantial hardship if Meyers were disqualified because her other attorney might be

     unable to adequately represent her, leaving her with no attorney. See Collins Entm’t, Inc.

     v. White, 611 S.E.2d 262, 271 (S.C. Ct. App. 2005) (finding no substantial hardship with

     the disqualified attorney’s law partner could take over the client’s representation).

            “To find ‘substantial hardship,’ courts have required something beyond the

     normal incidents of changing counsel, such as the loss of extensive knowledge of a case

     based upon a long-term relationship between the client and counsel and substantial

     discovery conducted in the actual litigation.” Brown v. Daniel, 180 F.R.D. 298, 302

     (D.S.C. 1998) (citing Lumbard v. Maglia, 621 F. Supp. 1529, 1540 (S.D.N.Y. 1985)).

     For example, in Brown, the court applied the exception, finding that disqualifying the

     entire firm that represented the plaintiff would pose a substantial hardship on the plaintiff.

     Id. The court explained that the case was “quite complex with a remarkable set of

     detailed facts and an intricate time line,” and that during the eight-year span of




                                                  13
2:19-cv-00640-DCN       Date Filed 08/03/20       Entry Number 76         Page 14 of 16




     representing the plaintiff, the law firm “developed an intimate familiarity” with the facts

     of the case. Id.

            If the court were to disqualify Meyers, it appears as though plaintiff may be

     forced to obtain new counsel, especially if her other attorney’s medical issues would

     affect his ability to represent her. However, plaintiff has provided no argument or

     evidence that she would face a substantial hardship in obtaining new counsel beyond the

     general inconvenience of finding a new lawyer. To be sure, Meyers has extensive

     knowledge of this case due to his involvement in the facts of the case, and it appears that

     he has a long-standing relationship with plaintiff. But it is for those exact reasons that his

     disqualification is warranted. The facts here are not particularly intricate or detailed, and

     the premise of the case is relatively simple. As such, the court finds that this exception

     does not apply.

            Finally, plaintiff argues that the court must conduct an evidentiary hearing before

     making any decision to disqualify Meyers, relying on State v. Sanders, 534 S.E.2d 696

     (S.C. 2000). In Sanders, the Supreme Court of South Carolina held that “an evidentiary

     hearing is appropriate to determine whether there is evidence to support counsel’s

     removal.” 534 S.E.2d at 698. However, that case is inapposite because it was a criminal

     case, and the court was concerned with the defendant’s Sixth Amendment right to

     counsel. Plaintiff has no constitutional right to counsel in this civil case. As such, the

     court is not obligated to hold an evidentiary hearing.

            B. Timing of Disqualification

            The next point of contention amongst the parties is when Meyers should be

     disqualified. Defendants argue that Meyers should be disqualified immediately. They



                                                  14
2:19-cv-00640-DCN       Date Filed 08/03/20       Entry Number 76        Page 15 of 16




     explain that he has known since the beginning of this case that he could be a witness, and

     that his taking and defending of depositions would cause juror confusion if the

     depositions are used at trial. Moreover, defendants note that it has been unclear in

     various submissions to the court and in communications with JAA whether Meyers has

     been acting as counsel or a witness. The example provided by defendants is references to

     the unemployment hearing. Defendants explain that it’s not clear whether Meyers’s

     references to the hearing are based on his recollection as a witness or if he is simply

     commenting on evidence as a lawyer.

            In response, plaintiff agrees that the court could disqualify Meyers now but that

     the court should not exercise its discretion to do so now. However, the court fails to see

     how it could decide that an attorney must be disqualified and then allow that same

     attorney to continue litigating the case. As indicated by the case law cited in the court’s

     previous order, Rule 3.7 does not apply just at trial and can warrant disqualification prior

     to trial. As such, the court disqualifies Meyers immediately.5




            5
              The court will give plaintiff time to decide if she wants to continue to be
     represented by Mr. James or another lawyer or for Mr. James, if he wishes to do so, to
     associate another lawyer to assist him in the preparation and trial of plaintiff’s case.
                                                  15
2:19-cv-00640-DCN     Date Filed 08/03/20       Entry Number 76       Page 16 of 16




                                      IV. CONCLUSION

           For the foregoing reasons, the court disqualifies Meyers as plaintiff’s counsel.

                  AND IT IS SO ORDERED.




                                         DAVID C. NORTON
                                         UNITED STATES DISTRICT JUDGE

     August 3, 2020
     Charleston, South Carolina




                                                16
